DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 8/18/2022.
Claims 1-13, 16, and 18-20 are presented for examination.
Response to Arguments
Applicant’s amendment of 8/18/2022 incorporated original claim 7 language into independent claim 1 and original claim 17 into claim 16.
In the non-final of 5/23/2022, original claims 7 and 17 were indicated allowable.
Claims 16 and 18-20 are allowed for the reasons set forth in the non-final rejection of 5/23/2022.
Upon performing an updated search in response to Applicant’s filing of 8/18/2022, prior art was found that invalidates the indication of original claim 7 as allowable.  That prior art is applied in the rejection below.  This action is contains new grounds of rejection against previously presented claims and is thus made non-final.  If the examiner can be of any assistance expediting prosecution for the Applicant, the practitioner is warmly invited to telephone the undersigned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller in US Patent Application Publication 2014/0099210 (“Miller”).
Regarding claim 1, Miller discloses a gas turbine engine rotor assembly configured to rotate around an axis, the rotor assembly comprising : 	a first disc 52 (see Fig. 2) having a first body extending circumferentially and radially around the axis, a first set of circumferentially distributed blades protruding radially from the first disc (paragraph [0019]), and a male spline extending axially relative the first body, the male spline extending around and along the axis (paragraph [0021]-[0022]; see Fig. 2; first disc 52 has splines 100), and 	a second disc 50 having a second body extending circumferentially and radially around the axis, a second set of circumferentially distributed blades protruding radially from the second disc (paragraph [0019]; Fig. 2), and a female spline extending around and along the axis, the female spline receiving the male spline in a spline engagement (see spline 72 that engages with 100 of the first disc 52; Fig. 2; paragraph [0021]-[0022] describe the engagement)	wherein the female spline includes a plurality of elongated, axially oriented grooves defined in a radially inner surface of the second disc, the grooves being circumferentially interspaced from one another, and the male spline includes a plurality of elongated, axially oriented keys protruding radially outwardly on a radially outer surface of the first disc, each one of the keys being snugly engaged within a corresponding one of the grooves to form the spline engagement (Fig. 2; paragraphs [0021]-[0023]; disc 50 has axially extending grooves at 72 on a radially inner surface that mate with corresponding spline members on a radially outer surface of disc 52).
Regarding claim 2, Miller discloses the rotor assembly of claim 1 wherein the first disc has a disc appendage 68 protruding radially from the first body, the first disc appendage having the male spline, the second disc has a second disc appendage 64 protruding radially from the second body, the second disc appendage having the female spline (Fig. 2; paragraph [0021]).
Regarding claim 3, Miller discloses the rotor assembly of claim 2 further comprising a first spigot engagement 116 (see Fig. 3, simply interpreted as an abutment, or two surfaces contacting)) between the first disc appendage and the second disc appendage, a second spigot engagement 112 between the first disc appendage and the second disc appendage, the spline engagement being between the first spigot engagement and the second spigot engagement relative to the axis (Fig. 3; paragraph [0023]).  
Regarding claim 4, Miller discloses the rotor assembly of claim 1 further comprising a spigot engagement 166 (simply interpreted as an abutment, or two surfaces contacting) between the first disc and the second disc, the spigot engagement being axially adjacent to the spline engagement.  
Regarding claim 6, Miller discloses the rotor assembly of claim 1 further comprising at least one cooling air passage 60 extending radially across the spline engagement (Fig. 2; paragraph [0021] and [0026]).  
Regarding claim 9, Miller discloses the rotor assembly of claim 1 further comprising inversed keys between adjacent ones of the grooves, and inversed grooves between adjacent ones of the keys the inversed keys engaged with the inversed grooves wherein the inversed keys have the same dimensions as the keys, and the inversed grooves have the same dimensions as the grooves (the very nature of a simple spline connection reads on this limitation as each mating component has a series of grooves and keys, or protrusions, that seat within respective members on the mating component; naming the mating surfaces as “inverse” does not change the physical structure of the device as a groove may be considered the same thing as an “inverse key”; see also paragraph [0025]).  
Regarding claim 10, Miller discloses the rotor assembly of claim 1 wherein the keys and grooves have pressure faces which slope relative to radial-axial planes in a manner for the keys and grooves to have narrower radially outer ends and broader radially inner ends (see the tapered guide feature disclosed in paragraph [0023]).  
Regarding claim 11, Miller discloses the rotor assembly of claim 1 wherein the spline engagement include at least 30 of said keys (see the embodiment in Fig. 4 with over 30 spline members 100).  
Regarding claim 12, Miller discloses the rotor assembly of claim 1 wherein the spline engagement include at least 50 of said keys (see the embodiment in Fig. 4 with over 50 spline members 100).  
Regarding claim 13, Miller discloses the rotor assembly of claim 1 wherein the first disc and the second disc are turbine discs (paragraph [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller alone.
Regarding claim 5, Miller discloses the rotor assembly of claim 1 wherein the first set of blades and the second set of blades extend across a main gas path (see the two blades extending radially outwards from the discs at the top of Fig. 2, which is in the main gas path), further comprising a disc cavity extending axially between the first disc body and the second disc body, radially internally from the main gas path (see the cavity formed between the blades and splines when the discs are mated in Fig. 2). 	However, Miller does not explicitly disclose that the disc cavity has less than 3 inches of radial depth.  	The Court has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  See MPE 2144.04.  Instantly, Miller does not differ from the claimed invention in any manor other than not explicitly disclosing the claimed size of the equivalent disc cavity.  As such, claim 5 fails to patentably distinguish itself over Miller to one of ordinary skill in the art.  Further, merely scaling the turbine engine of Miller to some size would result in the equivalent cavity claimed in claim 5.
Regarding claim 8, Miller does not explicitly disclose the rotor assembly of claim 1 wherein the keys and grooves have a corresponding circumferential width, and an axially oriented length, the length at least twice the width.  	While it appears from the disclosure of Miller that equivalent splines have an axial extent well greater than two times a circumferential width, Miller may not be said to anticipate such a claim.  However, the Court has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  See MPE 2144.04.  Instantly, Miller does not differ from the claimed invention in any manor other than not explicitly disclosing the claimed size of the equivalent keys and grooves of the splined connection being more than twice as long as they are wide.  Applicant has disclosed no particular significance to the splines being more than twice as long axially as circumferentially wide other than preference.  As such, claim 5 fails to patentably distinguish itself over Miller to one of ordinary skill in the art.
Allowable Subject Matter
Claims 16 and 18-20 are allowed.
See the non-final of 5/23/2022 and Applicant’s response of 8/18/2022 for reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745